                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

SAMANTHA J. JACKSON                         CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                      MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                    BY CONSENT OF THE PARTIES
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, FEDERAL HOME
MORTGAGE CORP.

                          MEMORANDUM RULING

      Currently pending are three Fed. R. Civ. P. 12(b)(6) motions to dismiss (Rec.

Docs. 90, 91, and 92), which were filed by defendants Federal Home Loan Mortgage

Corporation (“Freddie Mac”), Federal National Mortgage Association (“Fannie

Mae”), and Standard Mortgage Corporation, respectively. The plaintiff filed two

memoranda in opposition to the motion filed by Fannie Mae. (Rec. Docs. 102 and

103). She did not oppose the motions filed by Freddie Mac or Standard Mortgage.

Considering the evidence, the law, and the arguments of the parties, and for the

reasons fully explained below, the motions are granted.

                                  Background

      The plaintiff, Samantha J. Jackson, entered into loan agreements with

defendant Standard Mortgage Corporation in 2013 and 2016, both times mortgaging
her property located at 221 Tennessee Street, Lafayette, Louisiana.1 In this lawsuit,

Ms. Jackson sued Standard Mortgage (the mortgagee on both of her mortgages),

Freddie Mac (to whom the 2016 mortgage was allegedly sold), and Fannie Mae.

When Ms. Jackson obtained the later mortgage, her earlier loan was paid off in full.

In her second amended complaint, Ms. Jackson alleged, in connection with both

loans, that the defendants violated the Truth-in-Lending Act (“TILA”), 15 U.S.C.§

601 et seq., the Federal Trade Commission Act, 15 U.S.C. § 45, and the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq. She also asserted

a breach of contract claim and a claim based on the alleged sharing of sensitive

personal information in violation of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801

et seq.

          The defendants responded to the plaintiff’s second amended complaint by

filing three motions to dismiss. (Rec. Docs. 54, 55, 56). This Court granted the

motions in part and denied them in part. (Rec. Doc. 82). The motions were denied

with regard to the plaintiff’s RESPA and breach of contract claims regarding the




1
        Although the defendants sometimes referred to these loans in their briefing as “the Fannie
Mae loan” and “the Freddie Mac loan,” respectively, (Rec. Doc. 73 at 8), the plaintiff did not allege
in the second amended complaint (Rec. Doc. 44) or in the first supplemental complaint (Rec. Doc.
89) that the 2013 loan was sold to Fannie Mae, and the defendants presented no evidence that the
2013 loan was sold to Fannie Mae or to any other entity. The defendants also argued that Standard
Mortgage was the servicer of both loans at all relevant times (Rec. Doc. 73 at 12), but there is no
evidence in the record supporting that allegation.

                                                 2
2016 loan. The motions were granted with regard to all of the plaintiff’s other

claims, which were dismissed with prejudice. The plaintiff was also granted leave

of court to file a supplemental complaint addressing her breach of contract claim

regarding the 2016 loan.

       After the plaintiff filed her first supplemental complaint (Rec. Doc. 89), the

defendants responded with another set of motions to dismiss, seeking to have the

plaintiff’s breach of contract claim regarding the 2016 loan dismissed and arguing

that the plaintiff failed to state a breach of contract claim upon which relief can be

granted. (Rec. Docs. 90, 91, 92).

                                     Law and Analysis

A.     The Standard for Evaluating a Pro Se Litigant’s Pleadings

       A pro se litigant’s pleadings are construed liberally2 and held to “less stringent

standards than formal pleadings drafted by lawyers.”3 However, a pro se plaintiff

must abide by the rules that govern federal courts4 and properly plead sufficient facts

that, when liberally construed, state a plausible claim to relief.5


2
       Nerren v. Livingston Police Dept., 86 F.3d 469, 472 (5th Cir. 1996).
3
      Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quoting Miller v.
Stanmore, 636 F.2d 986, 988 (5th Cir. 1981)).
4
       E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (citing Frazier v. Wells Fargo
Bank, N.A., 541 Fed. App’x 419, 421 (5th Cir. 2013)).
5
       Champion v. United States, 421 Fed. App’x 418, 423 (5th Cir. 2011). See also Frazier v.
Wells Fargo Bank, N.A., 541 Fed. App’x at 421-22.

                                                3
       Ms. Jackson has previously been cautioned that she should provide accurate

case citations and should (unless no such cases exist) cite to cases from the Fifth

Circuit Court of Appeals or courts within that circuit. That caution is reiterated.

B.     The Standard for Evaluating a Rule 12(b)(6) Motion to Dismiss

       A motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6)

is properly granted when a defendant attacks the complaint because it fails to state a

legally cognizable claim.6 When considering such a motion, a district court must

limit itself to the contents of the pleadings, including any attachments thereto,7

accept all well-pleaded facts as true, and view the facts in a light most favorable to

the plaintiff.8 Conclusory allegations and unwarranted deductions of fact are not

accepted as true,9 and courts “are not bound to accept as true a legal conclusion

couched as a factual allegation.”10




6
       Ramming v. United States, 281 F.3d at 161.
7
       Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
8
       In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (internal
quotations omitted) (quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d
464, 467 (5th Cir. 2004)); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
9
       Kaiser Aluminum & Chemical Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir.
1982) (citing Associated Builders, Inc. v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974));
Collins v. Morgan Stanley, 224 F.3d at 498.
10
       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478
U.S. 265, 286 (1986)).

                                               4
       To survive a Rule 12(b)(6) motion, the plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.”11 The allegations must be

sufficient “to raise a right to relief above the speculative level,”12 and “the pleading

must contain something more. . . than. . . a statement of facts that merely creates a

suspicion [of] a legally cognizable right of action.”13 “While a complaint. . . does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds

of his entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.”14 If the plaintiff fails to

allege facts sufficient to “nudge[ ][his] claims across the line from conceivable to

plausible, [his] complaint must be dismissed.”15

C.     The Plaintiff has not Alleged Facts Sufficient to Support a Breach of
       Contract Claim

       Under Louisiana law, a contract is defined as “an agreement between two or

more parties whereby obligations are created, modified or extinguished.”16 A


11
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 570.
12
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 555.
13
        Bell Atlantic Corp. v. Twombly, 550 U.S. at 555 (quoting 5 C. Wright & A. Miller, Federal
Practice and Procedure § 1216, pp. 235-36 (3d ed. 2004)).
14
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 555 (citations, quotation marks, and brackets
omitted; emphasis added). See, also, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
15
       Bell Atlantic Corp. v. Twombly, 550 U.S. at 570.
16
       Read v. Willwoods Community, 2014-1475 (La. 03/17/15), 165 So.3d 883, 892 (citing
Louisiana Civil Code Article 1906).

                                               5
contract is formed by the consent of the parties established through offer and

acceptance.17 The existence or non-existence of a contract is a question of fact.18

To prevail on a breach of contract claim, a plaintiff must prove three essential

elements: (1) that the obligor undertook an obligation to perform; (2) that the obligor

failed to perform the obligation; and (3) that the failure to perform this obligation

resulted in damages to the plaintiff.19 In other words, the plaintiff must first establish

that there was a contract, that a contract provision was breached, and that the breach

caused damages.20

         The plaintiff is not represented by legal counsel, and it is difficult to determine

from the face of the first supplemental complaint precisely what it is that she alleges

each of the defendants did that purportedly constituted a breach of contract.

However, the plaintiff expressly alleged that she entered into seven contracts with

the defendants that were breached.21 The seven alleged contracts are: a loan



17
         Read v. Willwoods Community, 165 So.3d at 887 (citing Louisiana Civil Code Article
1927).
18
         Read v. Willwoods Community, 165 So.3d at 888.
19
         IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir. 2018).
20
        See, e.g., Mouton v. Generac Power Systems, Inc., 2014-350 (La. App. 3 Cir. 11/05/14),
152 So.3d 985, 997 (“In order to succeed on a breach of contract claim, the plaintiff must prove
the existence of a contract, a breach of that contract, and damages.”). See also Mann v. Alston
Contractors, Inc., No. 18-9284, 2019 WL 969820, at *5 (E.D. La. Feb. 28, 2019) (“The existence
of the contract must be established before a breach can occur. . . .”).
21
         Rec. Doc. 89 at 6.

                                                 6
application,22 a TILA-RESPA Integrated Disclosure Disclaimer,23 a Borrower’s

Certificate and Authorization,24 an Initial Escrow Account Disclosure,25 a

mortgage,26 a note,27 and an Errors and Omissions/Compliance Agreement.28

       There was no document titled “Borrower’s Certificate and Authorization”

attached to any of the complaints that the plaintiff filed in this lawsuit. Therefore,

the plaintiff failed to establish that any such document actually was a contract

binding any of the defendants. Therefore, her breach of contract claim fails with

regard to any such document.

       The TILA-RESPA Integrated Disclosure Disclaimer is not an agreement in

which obligations were created, modified or extinguished; therefore, it is not a

contract. Similarly, the Initial Escrow Account Disclosure Statement provides

information but does not impose any obligations on any person or entity.




22
       Rec. Doc. 1-2 at 42-46.
23
       Rec. Doc. 89-1 at 4.
24
       No such document was attached to any of the plaintiff’s complaints.
25
       Rec. Doc. 89-1 at 5.
26
        Rec. Doc. 1-2 at 35-38. Only pages 1, 4, 5, and 16 of the 17 page mortgage were attached
to the original complaint, and the document is not signed.
27
       Rec. Doc. 1-2 at 32-34.
28
       Rec. Doc. 89-1 at 6.

                                               7
Accordingly, it is not a contract. Therefore, the plaintiff’s breach of contract claim

fails with regard to these documents.

      While the loan application, mortgage, and note indicate that they are Fannie

Mae and Freddie Mac forms, there is no indication on any of these documents or

anywhere else in the plaintiff’s supplemental complaint that Fannie Mae or Freddie

Mac is a party to the agreements set forth in these contracts. In fact, the plaintiff

expressly alleged that these documents “serve as an agreement (contract) made

between Standard Mortgage and the Plaintiff.”29 The documents are clear that the

borrower is Ms. Jackson and the lender is Standard Mortgage. Ms. Jackson alleged

that her mortgage loan was sold to Freddie Mac in July 2016,30 but she did not allege

that she was a party to the sale or that she entered into any contract with Freddie

Mac, whether through the sale of her mortgage or otherwise. The only specific

allegation in the supplemental complaint concerning Freddie Mac is the allegation

that “Freddie Mac failed to ensure that the figures were correct in the loan

documents.”31 But the plaintiff never identified any contract between she and

Freddie Mac that obligated Freddie Mac to do so. Accordingly, this Court finds that




29
      Rec. Doc. 89 at 9.
30
      Rec. Doc. 89 at 6-7.
31
      Rec. Doc. 89 at 9.

                                          8
the plaintiff’s allegations are insufficient to state a breach of contract claim against

Freddie Mac regarding the 2016 loan.

      In support of its motion to dismiss, Fannie Mae argued that the first

supplemental complaint contains no allegations against Fannie Mae. This Court

agrees.   Although there are some vague allegations in the first supplemental

complaint that Standard Mortgage used software owned by Fannie Mae in

connection with the 2016 mortgage loan and even vaguer allegations that Fannie

Mae acted along with the other defendants in breaching contracts with the plaintiff,

there are no allegations that the plaintiff ever entered into a contract with Fannie

Mae and no such contract was identified. Without a contract between Fannie Mae

and the plaintiff, there is no basis for a breach of contract claim against Fannie Mae.

Accordingly, this Court finds that the plaintiff’s allegations are insufficient to state

breach of contract claim against Fannie Mae regarding the 2016 loan.

      The remaining breach of contract claim was directed at defendant Standard

Mortgage. The plaintiff alleged that she was quoted an interest rate of 2.875%,

requested a fifteen year mortgage, and “assumed” that she would have a simple

interest loan.32 The note specifies that interest would be charged at the yearly rate

of 2.875%, that monthly payments would be made beginning on September 1, 2016



32
      Rec. Doc. 89 at 6.

                                           9
and ending on August 1, 2031, and that each payment would be in the amount of

$591.48. Regardless of how that might differ from the information provided before

the loan documents were executed or from the plaintiff’s assumptions, the note is an

enforceable contract between the plaintiff and Standard Mortgage, which became

the law between the parties.33 Furthermore, it is well settled in Louisiana law that a

party who signs a written instrument is presumed to know its contents.34 The

plaintiff did not allege that she did not sign the note nor is there any allegation that

she was ever charged any amount other than that stated in the note. Therefore, there

is no basis for her claim that the terms of the contract embodied in the note and

mortgage were breached because the interest rate was 2.875% and she was required

to make equal monthly payments for fifteen years.

       The plaintiff contends that her contracts with Standard Mortgage were

breached because monthly interest payments were initially calculated using 365 days

but subsequently changed to a calculation based on a 360-day year. However, the

plaintiff did not identify a contract requiring the use of a 365-day calculation.

Further, the note she signed specifies the amount of each monthly payment, and the

plaintiff did not argue that she was ever charged any amount other than that specified


33
       Louisiana Civil Code Article 1983 (“Contracts have the effect of law for the parties. . . .”).
See also Carriere v. Bank of Louisiana, 95-3058 (La. 12/13/96), 702 So.2d 648, 666.
34
      Aguillard v. Auction Management Corp., 04–2804 (La.6/29/05), 908 So.2d 1, 23 (citing
Tweedel v. Brasseaux, 433 So.2d 133, 137 (La.1983)).

                                                10
in the note. Consequently, she has not alleged that a contract was breached in the

calculation of her monthly mortgage payments.

      The plaintiff argued that Standard Mortgage breached its contracts with her

by failing to ensure the accuracy of the figures in the loan documents. But no

contract provision imposing this duty on Standard Mortgage was identified, and

there are no allegations identifying which figures are allegedly incorrect. Certainly,

there is no allegation that the amount borrowed, the interest rate charged, or the

amount of the monthly payment that the plaintiff was required to make were

incorrect. While the plaintiff disputes by a few dollars the amount of the escrow

balance carried over from the 2013 loan to the 2016 loan, no provision of the note

or mortgage addressing this carryover was identified by the plaintiff or alleged to

have been breached by Standard Mortgage.

      The plaintiff contends that an inaccurate escrow balance figure was shown on

the Initial Escrow Account Disclosure Statement. But she did not identify a contract

requiring any specific escrow amount or explaining how the escrow balance was to

be calculated. Therefore, she did not establish that any contract was breached

because of the escrow balance figures shown on the disclosure statement.

      The plaintiff contends that the terms of the mortgage were breached because

she was charged a fee at closing for a tax certificate. While the mortgage specifies

that the lender shall not charge the borrower for holding and applying funds that are

                                         11
escrowed after the mortgage is in place, the tax certificate charge that the plaintiff

complained about was a necessary closing cost to determine how much was owed in

real estate taxes and, consequently, how much should be escrowed for the payment

of real estate taxes at the end of the year. Accordingly, it was not the type of charge

precluded by the cited mortgage provision. The plaintiff’s allegations concerning

the tax certificate charge are insufficient to support a breach of contract claim against

Standard Mortgage.

      The plaintiff argued that Standard Mortgage breached its contract with her by

allowing mortgage payments to be made through their website rather than at the

address specified in the note. But allowing additional options to perform under the

contract cannot serve as the basis for a breach of contract. Furthermore, the plaintiff

did not allege how she was injured because additional payment methods were made

available to her.

      The plaintiff alleged that Standard Mortgage breached its contracts with the

plaintiff by failing to credit her payments on the day they were made. Under

Louisiana law, the interpretation of a contract is the determination of the common

intent of the parties.35 When the words of the contract are clear and explicit and lead

to no absurd consequences, no further interpretation may be made.36 In this case,


35
      Louisiana Civil Code Article 2045.
36
      Louisiana Civil Code Article 2046.

                                           12
the note is clear and explicit regarding when payments must be made, stating that

the mortgagor “will make my monthly payment on the 1 st day of each month” and

further stating that “[e]ach monthly payment will be applied as of its scheduled due

date.” The plaintiff did not identify any provision of the note or the mortgage

indicating that there would be a decrease in the amount of interest owed if payment

was made early nor was any such provision located by this Court. To the contrary,

the note states that each monthly payment (including principal and interest) was to

be in the same amount regardless of when it was received by Standard Mortgage.

The plaintiff alleged that “there is an inference that if the payments are made on any

other day other than the 1st day of the month the payments will be applied as of the

date the payment is made.”37 This Court finds no such inference in the note. The

words used in the note are clear and explicit. The note additionally stated that a late

fee would be assessed if payment was fifteen or more days late. Had the intention

of the parties been that a decreased amount of interest was to be charged for early

payments, that could and would have been stated in the note. The lack of any such

provision reinforces the clarity of the provisions quoted above. Therefore, the

plaintiff failed to allege sufficient facts establishing that Standard mortgage breached

the contract by applying payments as of the first of each month; instead, the



37
      Rec. Doc. 89 at 12.

                                          13
allegations set forth in the supplemental complaint suggest that Standard Mortgage

applied early payments in conformity with the terms of the note.

         In the amended complaint are some allegations of statutory violations. But

the plaintiff was instructed to include in her supplemental complaint only allegations

having to do with her breach of contract claim concerning the 2016 mortgage loan.

For that reason, her statutory violation allegations will not be considered. The

plaintiff also included allegations based on conversations that she allegedly had with

Standard Mortgage employees. But the plaintiff did not explain how information

conveyed in any such conversations constituted a breach of a contract between the

plaintiff and any defendant.

         A court will ordinarily give plaintiffs “at least one opportunity to cure

pleading deficiencies.”38 Claims will be dismissed with prejudice, however, “if the

defects are incurable or the plaintiffs have already alleged their best case.”39 When

a Rule 12(b)(6) dismissal is proper and the plaintiff is “aware of the defendants'

objections to their complaint as written,” the court can dismiss the plaintiff's claim

with prejudice if plaintiff failed to proffer a forthcoming cure to the defect.40


38
         Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir.
2002).
39
        Pierce v. Hearne Indep. Sch. Dist., 600 F. App'x 194, 200 (5th Cir. 2015) (citing Bazrowx
v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998)).
40
         See Goldstein v. MCI WorldCom, 340 F.3d 238, 255 (5th Cir. 2003).

                                               14
      In this case, the plaintiff has now filed four complaints. Most recently, she

was granted leave to file a supplemental complaint specifically in order to address

her breach of contract claim with regard to the 2016 mortgage loan. Still, she failed

to allege facts sufficiently supporting such a claim. This Court finds that the plaintiff

has already alleged her best breach of contract claim, and there is nothing in the

record suggesting that any further amendment of the complaint would allow the

plaintiff to allege facts sufficient to support such a cause of action. Accordingly, her

breach of contract claim regarding the 2016 loan will be dismissed with prejudice.

                                      Conclusion

      For the reasons set forth above,

      IT IS ORDERED that the defendants’ motions to dismiss (Rec. Docs. 90, 91,

and 92) are GRANTED, and the plaintiff’s breach of contract claim concerning the

2016 loan is DISMISSED WITH PREJUDICE. As a point of clarification, the only

claim remaining is the plaintiff’s RESPA claim with regard to the 2016 loan.

      Signed at Lafayette, Louisiana, this 19th day of March 2020.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                           15
